Carr-Hoagland v Patterson (2019 NY Slip Op 02001)





Carr-Hoagland v Patterson


2019 NY Slip Op 02001


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1445 CA 18-00324

[*1]DEBORAH A. CARR-HOAGLAND AND JAMES L. HOAGLAND, PLAINTIFFS-RESPONDENTS,
vJOHN L. PATTERSON, AS EXECUTOR OF THE ESTATE OF JOHN J. PATTERSON, DECEASED, AND CHERYL A. PATTERSON, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


LAW OFFICE OF VICTOR M. WRIGHT, ORCHARD PARK (RACHEL EMMINGER OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
GELBER & O'CONNELL, LLC, AMHERST (TIMOTHY G. O'CONNELL OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered October 25, 2017. The order denied the motion of defendants for bifurcation. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Carr-Hoagland v Patterson ([appeal No. 1] — AD3d — [Mar. 15, 2019] [4th Dept 2019]).
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court